Name: Commission Regulation (EEC) No 1340/77 of 22 June 1977 amending for the seventh time Regulation (EEC) No 2044/75 in respect of the advance fixing of refunds for cheese exported to Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/22 Official Journal of the European Communities 23 . 6 . 77 COMMISSION REGULATION (EEC) No 1340/77 of 22 June 1977 amending for the seventh time Regulation (EEC) No 2044/75 in respect of the advance fixing of refunds for cheese exported to Austria enters into force and in order to avoid speculation, it is necessary to exclude the possibility of the advance fixing of refunds for cheeses intended for export to Austria ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Articles 13 (3 ) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2044/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3 ), as last amended by Regulation (EEC) No 706/77 (4 ), provides in Annex I a list of the products and destinations for which advance fixing of the refund is excluded ; Whereas the Community and Austria intend to conclude an Agreement to respect the free-at-frontier prices for certain cheeses exported by the Community to Austria ; whereas, in order to enable the Commu ­ nity to respect its undertakings once this Agreement In Annex I to Regulation (EEC) No 2044/75, in respect of products falling within heading No 04.04 of the Common Customs Tariff, the words 'Zone D' appearing in the 'Destination ' column are hereby replaced by the words 'Austria and Zone D\ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 67, 15 . 3 . 1976, p . 9 . ( 3 ) OJ No L 213 , 11 . 8 . 1975 , p . 15 . (4 ) OJ No L 86, 2 . 4 . 1977, p . 13 .